DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,903,063. Furthermore, claims 12-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-16 of prior U.S. Patent No. 10,903,063.  Finally, claims 16-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17-21 of prior U.S. Patent No. 10,903,063.  This is a statutory double patenting rejection.
Regarding claim 1, that all the limitations of the instant claim are present in the patented claim can be seen as follows:
a method to confirm charged-particle generation in a mass spectrometer, the method comprising (‘A method to confirm charged-particle generation in a mass spectrometer, the method comprising:’): connecting a power supply to an electrical component comprising an impedance while the power supply is external to a chamber (connecting a power supply to the electrical component while the power supply is external to the chamber;’ also ‘an electrical component comprising an impedance,’); applying a voltage via the power supply while the power supply is external to the chamber (‘applying a voltage via the power supply while the power supply is external to the chamber.’); receiving, by the electrical component, charged-particle current that is generated in the chamber (‘receiving, by an electrical component comprising an impedance, charged-particle current that is generated in the chamber;’); and measuring an electrical response by the electrical component to the charged-particle current (‘and measuring an electrical response by the electrical component to the charged-particle current,’).
Because statutory double-patenting is a two-way test, we must also consider whether the patented claim includes any additional limitations. The patented claim contains the extra verbiage ‘connecting a power supply to the electrical component while the power supply is external to the chamber;’.  However, it later states wherein providing the electrical connections to the charged-particle optics system comprises: connecting a power supply to the electrical component while the power supply is external to the chamber; and applying a voltage via the power supply while the power 
Regarding claims 2-11, these claims are identical to the patented claims except for the difference in the parent claim 1 discussed above.
Regarding claim 12, patented claim 13 is identical except that the first and second plate or screen are referred to in the instant claims as plates or screens ‘of the mass spectrometer’ and the patented claims refer to them as plates or screens ‘of an ion optics system of the mass spectrometer’.  However, the ion optics system is nothing more than these two plates/screens, so this is a difference in language that does not change the scope in any way. Therefore the patented claim and the instant claim are fully overlapping.
Regarding claims 13-15, these claims are identical to the patented claims except for the difference in language discussed with respect to parent claim 12/13.
Regarding claim 16, patented claim 17 is identical except that the patented claim discloses ‘an ion optics system comprising a first plate or screen and a second plate or screen’ whereas the instant claim simply claims the first and second plates.  However grouping these items together under the heading of ion optics does not, by itself, change the scope of the claims.  Therefore the patented claim and the instant claim are fully overlapping.
Regarding claims 17-20, there claims are identical to the patented claims except for the difference in language discussed with respect to parent claim 16/17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881